Title: From George Washington to Charles Cornwallis, 22 October 1781
From: Washington, George
To: Cornwallis, Charles


                  
                     My Lord
                     Camp before York 22d Octo. 1781
                  
                  The Pay Master General of my Army not being at present with me—I have to desire that your Lordship will cause the Military Chest of your Army to be delivered into the Care of my Q. Master General, who has my Orders to take charge of it. I am My Lord Your &c.
                  
               